










AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT, made as of this 29th day
of March, 2007, by and between Acuity Brands, Inc. (the “Company”) and Mark A
Black (the “Executive”).
WHEREAS, Executive is a key executive employee of the Company; and
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat of or the occurrence of a Change in Control can result in significant
distractions of its key executive personnel because of the uncertainties
inherent in such a situation;
WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and
WHEREAS, Executive has previously entered into a Change in Control Agreement,
dated as of September 1, 2006 (the “Prior Agreement”), with the Company
providing the Executive with certain compensation and benefits in the event his
employment is terminated in connection with a Change in Control; and
WHEREAS, in order to continue to induce the Executive to provide services to the
Company, particularly in the event of a threat or the occurrence of a Change in
Control, the Company desires to enter into this Amended and Restated Change in
Control Agreement (the “Agreement”) with the Executive to provide the Executive
with certain benefits in the event his employment is terminated as a result of,
or in connection with, a Change in Control and to provide the Executive with the
Gross-Up Payment (as hereinafter defined) and certain other benefits whether or
not the Executive’s employment is terminated.
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
1.Term of Agreement.
(a)Unless earlier terminated as hereinafter provided, this Agreement shall
commence on the date hereof and shall be for a rolling, two-year term (the
“Term”) and shall be deemed to extend automatically, without further action by
either the Company or Executive, each day for an additional day, such that the
remaining term of the Agreement shall continue to be two years; provided,
however, that either party may, by written notice to the other, cause this
Agreement to cease to extend automatically and, upon such notice, the “Term” of
this Agreement shall be the two-year period following the date of such notice
and this Agreement shall terminate upon the expiration of such Term. This
Agreement shall not be considered an employment agreement and in no way
guarantees Executive the right to continue in the employment of the Company or
its affiliates. Executive’s employment is considered employment at will, subject
to




--------------------------------------------------------------------------------




Executive’s right to receive payments and benefits upon certain terminations of
employment as provided below.
(b)Notwithstanding the foregoing, (1) the term of this Agreement shall not
expire during a Threatened Change in Control Period or prior to the expiration
of two (2) years after the occurrence of a Change in Control, and (2) prior to a
Change in Control and other than during a Threatened Change in Control Period,
the term of this Agreement shall expire on the date the Executive terminates
employment (except in circumstances that entitle the Executive to compensation
and benefits hereunder), unless such termination was at the request of a Third
Party or otherwise occurred in connection with, or in anticipation of, a Change
in Control.
(c)Each place in this Agreement where a reference to the “Company” appears that
relates to the Executive’s employment, termination of employment or performing
services, including the definitions of “Cause” and “Good Reason”, such reference
shall mean and include any subsidiary of the Company which is the primary
employer of the Executive. Further, in each place where this Agreement refers to
a benefit plan or program, payment of compensation, compensation arrangement or
other similar plan or program maintained by the Company, such reference shall
include any plan, program or arrangement maintained or established by a
subsidiary of the Company. Notwithstanding the foregoing, the references in the
definitions of “Change in Control,” “Threatened Change in Control Period” and
similar references to changes in ownership and control of the Company shall mean
and refer to Acuity Brands, Inc., a Delaware corporation.
(d)As of the date hereof, this Agreement is intended to, and shall, supersede
and replace in its entirety the compensation and benefits provided under
Executive’s Prior Agreement.
2.Definitions
1.Cause. For purposes of this Agreement, a termination for “Cause” is a
termination evidenced by a resolution adopted in good faith by two-thirds of the
Board that the Executive (a) intentionally and continually failed to
substantially perform his duties with the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness)
which failure continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to the
Executive specifying the manner in which the Executive has failed to
substantially perform, or (b) intentionally engaged in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
provided, however, that no termination of the Executive’s employment shall be
for Cause as set forth in clause (b) above until (x) there shall have been
delivered to the Executive a copy of a written notice setting forth that the
Executive was guilty of the conduct set forth in clause (b) and specifying the
particulars thereof in detail, and (y) the Executive shall have been provided an
opportunity to be heard by the Board (with the assistance of the Executive’s
counsel if the Executive so desires). No act, nor failure to act, on the
Executive’s part, shall be considered “intentional” unless he has acted, or
failed to act, with an absence of good faith and without a reasonable belief
that his action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Agreement to the contrary, no failure
to perform by the Executive after a Notice of Termination is given by the
Executive shall constitute Cause for purposes of this Agreement.
2.Change in Control. For purposes of this Agreement, a “Change in Control” shall
mean any of the following events:
(a)The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board) by any “Person” (as the term person is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding voting securities; or
(b)The individuals who, as of the day and year first written above, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least two-thirds of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any




--------------------------------------------------------------------------------




new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; or
(c)Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or
(d)a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2.2(a), solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such acquisition
(hereinafter referred to as “Related Persons”).
(e)Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment is terminated prior to a Change in Control and the
Executive reasonably demonstrates that such termination (1) was at the request
of a Third Party (as hereinafter defined) or (2) otherwise occurred in
connection with, or in anticipation of, a Change in Control (including, without
limitation, during a Threatened Change in Control Period), then for all purposes
of this Agreement, the date of a Change in Control shall mean the date
immediately prior to the date of such termination of the Executive’s employment.
3.Confidential Information. For purpose of this Agreement, “Confidential
Information” shall mean all technical, business, and other information relating
to the business of the Company or its subsidiaries or affiliates, including,
without limitation, technical or nontechnical data, formulae, compilations,
programs, devices, methods, techniques, processes, financial data, financial
plans, product plans, and lists of actual or potential customers or suppliers,
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons,
and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality. Such information and compilations of
information shall be subject to protection under this Agreement whether or not
such information constitutes a trade secret and is separately protectable at law
or in equity as a trade secret.
4.Disability. For purposes of this Agreement, “Disability” shall have the
meaning ascribed to such term in the Company’s long-term disability plan or
policy covering the Executive, or in the absence of such plan or policy, a
meaning consistent with Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended.
5.Good Reason. (a) For purposes of this Agreement, “Good Reason” shall mean the
occurrence coincident with or after a Change in Control of any of the events or
conditions described in Subsections (1) through (9) hereof:
(1)a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with his status, title, position or responsibilities;
or any removal of the Executive from or failure to reappoint or reelect him to
any of such offices or positions, except in connection with the termination of
his employment for Disability, Cause, as a result of his death or by the
Executive other than for Good Reason;




--------------------------------------------------------------------------------




(2)a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five days
of the date due;
(3)a failure to increase the Executive’s base salary at least annually at a
percentage of base salary no less than the average percentage increases (other
than increases resulting from the Executive’s promotion) granted to the
Executive during the three full years ended prior to a Change in Control (or
such lesser number of full years during which the Executive was employed);
(4)the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based immediately prior to the Change in
Control except for reasonably required travel on the Company’s business which is
not greater than such travel requirements prior to the Change in Control;
(5)the failure by the Company (A) to continue in effect (without reduction in
benefit level, and/or reward opportunities) any compensation or employee benefit
plan in which the Executive was participating immediately prior to the Change in
Control, including, but not limited to, the plans listed on Appendix A in which
Executive is participating, unless a substitute or replacement plan has been
implemented which provides substantially identical compensation or benefits to
the Executive or (B) to provide the Executive with compensation and benefits, in
the aggregate, at least equal (in terms of benefit levels and/or reward
opportunities) to those provided for under each other compensation or employee
benefit plan, program and practice as in effect immediately prior to the Change
in Control (or as in effect following the change in Control, if greater);
(6)the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company;
(7)any material breach by the Company of any provision of this Agreement;
(8)any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of Section 2.1; or
(9)the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successor or assign of the Company to assume and agree to
perform this Agreement, as contemplated in Section 9 hereof.
(a)Any event or condition described in Section 2.5(a)(1) through (9) which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control (a
“Third Party”), or (2) otherwise arose in connection with or in anticipation of
a Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.
(b)The Executive’s right to terminate his employment pursuant to this Section
2.5 shall not be affected by his incapacity due to physical or mental illness.
6.Threatened Change in Control. For purposes of this Agreement, a Threatened
Change in Control shall mean the occurrence of any of the following events:
(a)when the Company is aware of or is contemplating, a proposal (a “Proposal”)
for any Person other than a Related Person (1) to acquire five percent (5%) or
more of the voting power of the Company’s outstanding securities, or (2) to
merge or consolidate with another entity, transfer or sell assets of the
Company, or liquidate or dissolve the Company, in each case described in this
clause (2) in a transaction that would constitute a Change in Control; or
(b)any Person other than a Related Person,
(1)acquires five percent (5%) or more of the voting power of the Company’s
outstanding securities, other than as a holder whose investment in the Company
is eligible to be reported on Schedule 13G pursuant to Rule 13d-l (b) (1)
promulgated under the Exchange Act, or




--------------------------------------------------------------------------------




(2)initiates a tender or exchange offer to acquire such number of securities as
would result in such Person holding twenty percent (20%) or more of the voting
power of the Company’s outstanding securities, or
(3)solicits proxies for votes to elect members of the Board at a shareholders’
meeting of the Company.
7.Threatened Change in Control Period. For purposes of this Agreement, a
Threatened Change in Control Period shall mean the period commencing on the date
that a Threatened Change in Control has occurred and ending upon:
(a)the date the Proposal referred to in Section 2.6(a) is abandoned;
(b)the acquisition of five percent (5%) of the voting power of the Company’s
outstanding securities by the Person referred to in Section 2.6(a)(1) if such
acquisition does not constitute a Threatened Change in Control under Section
2.6(b)(1);
(c)(1) the date when any Person described in Section 2.6(b)(1) shall own less
than five percent (5%) of the voting power of the Company’s outstanding
securities, (2) shall have abandoned the tender or exchange offer, or (3) shall
not have elected a member of the Board as the case may be; or
(d)the date a Change in Control occurs.
8.1934 Act. The Securities Exchange Act of 1934, as amended.
3.Termination of Employment.
1.If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated coincident with or within two (2) years following
the occurrence of a Change in Control, the Executive shall be entitled to the
following compensation and benefits depending upon the circumstances of such
termination (in addition to any compensation and benefits provided for under any
of the Company’s employee benefit plans, policies and practices):
(a)If the Executive’s employment with the Company shall be terminated during
such 2-year period (1) by the Company for Cause or Disability, (2) by reason of
the Executive’s death, or (3) by the Executive other than for Good Reason (as
each term is defined herein), the Company shall pay the Executive all amounts
earned or accrued through the Termination Date but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary expenses incurred by the Executive on behalf of the Company during
the period ending on the Termination Date, (iii) vacation pay, and (iv) sick
leave (collectively, “Accrued Compensation”). In addition to the foregoing, if
the Executive’s employment is terminated by the Company for Disability or by
reason of the Executive’s death, the Company shall pay to the Executive or his
beneficiaries an amount equal to the “Pro Rata Bonus” (as hereinafter defined).
The “Pro Rata Bonus” is an amount equal to the Bonus Amount (as hereinafter
defined) multiplied by a fraction the numerator of which is the number of days
in such fiscal year through the Termination Date and the denominator of which is
365. The term “Bonus Amount” shall mean the greatest of the following: (x) most
recent annual bonus paid or payable to the Executive, or (y) the annual bonus
payable for the fiscal year during which the Termination Date occurs, or, if
greater, for the fiscal year during which a Change in Control occurred or (z)
average of the annual bonuses paid or payable during the three full fiscal years
ended prior to the Termination Date or, if greater, the three full fiscal years
ended prior to the Change in Control (or, in each case, such lesser period for
which annual bonuses were paid or payable to the Executive). Executive’s
entitlement to any other compensation or benefits shall be determined in
accordance with the Company’s employee benefit plans and other applicable
programs and practices then in effect.
(b)If the Executive’s employment with the Company shall be terminated (other
than by reason of death) during such 2-year period, (1) by the Company other
than for Cause or Disability, or (2) by the Executive for Good Reason, the
Executive shall be entitled to the following:
(i)    the Company shall pay the Executive all Accrued Compensation and a
Pro-Rata Bonus;




--------------------------------------------------------------------------------




(ii)    the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount (the “Severance Amount”) in cash equal to two and one-half
(2.5) times the sum of (A) the greater of the Executive’s base salary in effect
on the Termination Date or at any time during the 90-day period prior to the
Change in Control (“Base Salary”) and (B) the Bonus Amount. Notwithstanding the
foregoing, if the Executive has attained at least age 62 on the Termination Date
the Severance Amount to be paid under this Subsection (ii) shall be the amount
described in the preceding sentence multiplied by a fraction (which in no event
shall be less than one-half) the numerator of which shall be the number of
months (for this purpose any partial month shall be considered as a whole month)
remaining until the Executive’s 65th birthday (but in no event shall be less
than 15) and the denominator of which shall be 30;
(iii)    for a number of months equal to the lesser of (A) 30 or (B) the number
of months remaining until the Executive’s 65th birthday (the “Continuation
Period”), the Company shall at its expense continue on behalf of the Executive
and his dependents and beneficiaries as if Executive remained actively employed,
the life insurance, disability, and healthcare (including dental and vision, if
applicable) benefits provided (x) to the Executive at the time the Notice of
Termination is given, at any time during the 90-day period prior to the Change
in Control or at any time thereafter, or (y) to other similarly situated
executives who continue in the employ of the Company during the Continuation
Period. The coverage and benefits (including deductibles and costs) provided in
this Section 3.1(b) (iii) during the Continuation Period shall be no less
favorable to the Executive and his dependents and beneficiaries, than the most
favorable of such coverages and benefits during any of the periods referred to
in clauses (x) and (y) above. Any costs Executive was paying for such coverages
at the time of termination shall be paid by Executive by separate check to the
Company each month in advance. If the terms of the life insurance or disability
plan referred to in this subsection (iii), or the laws applicable to such plan,
do not permit continued participation by Executive as required by this
subsection, then the Company will arrange for other coverages satisfactory to
Executive at the Company’s expense providing substantially identical benefits
or, at the Executive’s election, the Company will pay Executive a lump sum
amount equal to the costs to Executive for the coverage (or coverages) for the
full Continuation Period within five (5) days after the Executive’s Termination
Date. If the terms of the healthcare plan referred to in this subsection (iii)
do not permit continued participation by Executive as required by this
subsection or if the healthcare benefits to be provided to Executive and his
dependents pursuant to this subsection (iii) cannot be provided in a manner such
that the benefit payments will be tax-free to Executive and his dependents, then
the Company shall (A) pay to Executive within five (5) days after Executive’s
Termination Date a lump sum amount equal to the monthly rate for COBRA coverage
at the date of Executive’s termination under the healthcare plan that is then
being paid by former active employees for the level of coverage that applies to
Executive and his dependents, minus the amount active employees are then paying
for such coverage, multiplied by the number of months in the Continuation Period
(plus a tax gross-up on the lump sum amount determined under this
subsection (iii)(A)), and (B) permit Executive and his dependents to elect to
participate in the healthcare plan for the Continuation Period upon payment of
the applicable rate for COBRA coverage during the Continuation Period.
The Company’s obligation hereunder with respect to the foregoing benefits shall
be limited to the extent that the Executive obtains any such benefits pursuant
to a subsequent employer’s benefit plans, in which case the Company may reduce
the coverage of any benefits it is required to provide the Executive hereunder
as long as the aggregate coverages and benefits of the combined benefit plans is
no less favorable to the Executive than the coverages and benefits required to
be provided hereunder. This Subsection (iii) shall not be interpreted so as to
limit any benefits to which the Executive or his dependents may be entitled
under any of the Company’s employee benefit plans, programs or practices
following the Executive’s termination of employment, including without
limitation, retiree medical and life insurance benefits;




--------------------------------------------------------------------------------




In the event the Executive receives healthcare benefits coverage for the full
length of the Continuation Period pursuant to the provisions of this subsection
(iii), the Executive and his dependents shall continue to be eligible to elect
to receive heathcare benefits coverage for up to an additional sixty (60) months
(“Extended Continuation Period”), provided however, that no benefits will be
provided (i) if healthcare benefits coverage is available to the Executive
through another employer during the Extended Continuation Period, or (ii) after
the covered individual reaches age 65. The healthcare benefits coverage during
the Extended Continuation Period shall be substantially similar to the
healthcare benefits coverage Executive received during the Continuation Period.
The costs to the Executive for the healthcare benefits coverage during the
Extended Continuation Period shall be the same as the COBRA costs paid by
terminating employees during the same time period as the Extended Continuation
Period.
(iv)    the Company shall pay in a single payment an amount in cash equal to the
excess of (A) the Supplemental Retirement Benefit (as defined below) had (x) the
Executive remained employed by the Company for an additional two and one half
(2.5) complete years of Credited Service (or until his 65th birthday if
earlier), (y) his annual compensation during each year of such period been equal
to his Base Salary and the Bonus Amount, and (z) he had been fully (100%) vested
in his benefit under each retirement plan in which the Executive was a
participant, over (B) the lump sum actuarial equivalent of the aggregate
retirement benefit the Executive is actually entitled to receive under such
retirement plans. For purposes of this Subsection (iv), the “Supplemental
Retirement Benefit” shall mean the lump sum actuarial equivalent of the
aggregate retirement benefit the Executive would have been entitled to receive
under the Company’s supplemental executive retirement plans including, but not
limited to, the Acuity Brands, Inc. 2002 Supplemental Executive Retirement Plan
(“SERP”), provided, however, if the Executive has attained at least age 50 and
has at least 3 years of Credited Service (including the additional years
credited under this subsection (iv)) as of the Termination Date the calculation
of the Supplemental Retirement Benefit shall be made pursuant to the Early
Retirement provisions under the SERP, without regard to the Executive’s attained
age or years of Credited Service. For purposes of this Subsection (iv), the
“actuarial equivalent” shall be determined in accordance with the actuarial
assumptions used for the calculation of benefits under the SERP as applied prior
to the Termination Date in accordance with such plan’s past practices;
(v)    the Company shall pay in a single payment an amount in cash equal to the
amount the Executive would have received if he remained employed for an
additional two and one-half (2.5) years (or until his 65th birthday, if
earlier), his annual compensation during such period had been equal to his Base
Salary and the Bonus Amount and the Company had continued to make employer
contributions or credits on Executive’s behalf to each defined contribution plan
in which Executive was a participant at the Termination Date including, without
limitation, the Acuity Brands, Inc. 401(k) Plan (assuming Executive participated
in such plan at the maximum permissible contribution level) and the Acuity
Brands, Inc. Supplemental Deferred Savings Plan (“SDSP”). For purposes of the
SDSP, the Executive shall be credited with the contribution to the Supplemental
Subaccount (but not the Matching Subaccount), the Make-Up Contribution Credit
and the SERP Make-Up Contribution Credit for such two-and-one-half-year period
(to the extent Executive is eligible for each such contribution), provided that
the requirements of the SDSP that the Executive have a Year of Service for each
year and be employed on the last day of the year shall not apply to the
eligibility to receive such contributions; and
(vi)    (A) the restrictions on any outstanding incentive awards (including
restricted stock, restricted stock units and granted Performance Shares) granted
to the Executive under the Long-Term Incentive Plan or under any other incentive
plan or arrangement shall lapse and such incentive awards shall become one
hundred percent (100%) vested, all stock options and stock appreciation rights
granted to the Executive shall become immediately exercisable and shall become
100% vested, and all Performance Units granted to the Executive shall become
100% vested and (B) the Executive shall have the




--------------------------------------------------------------------------------




right to require the Company to purchase, for cash, any shares of unrestricted
stock or shares purchased upon exercise of any options, at a price equal to the
fair market value of such shares on the date of purchase by the Company.
(c)The amounts provided for in Sections 3.1(a) and 3.1(b)(i), (ii), (iv), (v)
and (vi) shall be paid within five (5) days after the Executive’s Termination
Date.
(d)The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(iii).
2.If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under the
Severance Agreement, dated as of March 29, 2007, (“Severance Agreement”),
between Executive and the Company (or any successor agreement to such Severance
Agreement), Executive shall be entitled to receive benefits under whichever
agreement provides Executive the greater aggregate compensation and benefits
(and not under the other agreement) and there shall be no duplication of
benefits. Except as provided in the preceding sentence, the severance pay and
benefits provided for in Sections 3.1(a) and 3.1(b) shall be in lieu of any
other severance pay or benefits to which the Executive may be entitled under any
Company severance plan, program or arrangement for a termination of employment
covered by such circumstances.
3.To the extent applicable, this Agreement shall at all times be operated in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and rulings thereunder (“Section 409A”),
including any applicable transition rules. The Company shall have authority to
take action, or refrain from taking any action, with respect to the payments and
benefits under this Agreement that is reasonably necessary to comply with
Section 409A. Specifically, the Company shall have the authority to delay the
commencement of payments under Section 3.1 to “key employees” of the Company to
the extent such delay is mandated by the provisions of the Section 409A;
provided that the Company and Executive may agree to take into account any
transitional rule available under Section 409A.


4.Notice of Termination. During a Threatened Change in Control Period and
following a Change in Control, any purported termination by the Company or by
the Executive shall be communicated by written Notice of Termination to the
other. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which indicates the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. For purposes of this Agreement, no such purported
termination shall be effective without such Notice of Termination.
5.Termination Date. “Termination Date” shall mean in the case of the Executive’s
death, his date of death, and in all other cases, the date specified in the
Notice of Termination subject to the following:
(a)If the Executive’s employment is terminated by the Company for Cause or due
to Disability, the date specified in the Notice of Termination shall be at least
thirty (30) days from the date the Notice of Termination is given to the
Executive, provided that in the case of Disability the Executive shall not have
returned to the full-time performance of his duties during such period of at
least 30 days; and
(b)If the Executive’s employment is terminated for Good Reason, the date
specified in the Notice of Termination shall not be more than sixty (60) days
from the date the Notice of Termination is given to the Company.
6.Excise Tax Payments.
(a)Notwithstanding anything contained in this Agreement to the contrary and
without regard to whether the Executive’s employment with the Company has
terminated, in the event that any payment or benefit (within the meaning of
Section 280G(b) (2) of the Internal Revenue Code of 1986, as




--------------------------------------------------------------------------------




amended (the “Code”), to the Executive or for his benefit, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise in connection with, or arising out of, his employment with the
Company or a change in ownership or effective control of the Company or of a
substantial portion of its assets (a “Payment” or “Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes and the Excise Tax), including any
Excise Tax, imposed upon the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments;
provided, however, if the Executive’s Payments do not exceed 105% of the largest
amount that would result in no portion of the Payments being subject to the
Excise Tax (the “Safe Harbor Amount”), then this subsection (a) shall not apply
and the Payments shall be reduced so that the amount of the Payments shall be
equal to the Safe Harbor Amount, provided, further, that the Executive shall
elect which non-cash or cash Payments shall be reduced so that the Payments
equal the Safe Harbor Amount.
(b)An initial determination as to whether a Gross-Up Payment is required
pursuant to this Section 6 and the amount of such Gross-Up Payment shall be made
by an accounting firm selected by the Company and reasonably acceptable to the
Executive which is designated one of the four largest accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and the Executive within five days
of the Termination Date if applicable, or such other time as requested by the
Company or by the Executive (provided the Executive reasonably believes that any
of the Payments may be subject to the Excise Tax) and if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish the Executive with a substantial authority
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to any such Payment or Payments. Within fifteen (15) days
of the delivery of the Determination to the Executive, the Executive shall have
the right to dispute the Determination (the “Dispute) and in the event of such
Dispute, the Executive and the Company shall in good faith discuss a resolution
of the Dispute. The Gross-Up Payment, if any, as determined pursuant to this
Section 6(b) shall be paid by the Company to the Executive within fifteen (15)
days of the receipt of the Accounting Firm’s determination or, subject to
Executive’s approval, all or a portion of the Gross-Up Payment may be paid
directly to the appropriate tax authorities. The existence of the Dispute (and
any discussions to resolve the Dispute) shall not in any way affect the right of
the Executive to receive the Gross-Up Payment in accordance with the
Determination. If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive subject to the application of
Section 6(c).
(c)As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”). An Underpayment shall be deemed to have occurred (1)
upon notice (formal or informal) to the Executive from any governmental taxing
authority that the tax liability of the Executive (whether in respect of the
then current taxable year of the Executive or in respect of any prior taxable
year of the Executive) may be increased by reason of the imposition of the
Excise Tax on a Payment or Payments with respect to which the Company has failed
to make a sufficient Gross-Up Payment, (2) upon a determination by a court
imposing the Excise Tax on a Payment or Payments with respect to which the
Company has failed to make a sufficient Gross-Up Payment, (3) by reason of a
determination by the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or (4) upon the resolution to the satisfaction of the Executive of the
Dispute. If an Underpayment occurs, the Executive shall promptly notify the
Company and the Company shall pay to the Executive at least fifteen (15) days
prior to the date on which the applicable government taxing authority




--------------------------------------------------------------------------------




has requested payment, an additional Gross-Up Payment equal to the amount of the
Underpayment plus any interest and penalties (other than interest and penalties
imposed by reason of a failure to file timely a tax return or pay taxes shown
due on a return) imposed on the Underpayment. An Excess Payment shall be deemed
to have occurred upon a “Final Determination” (as hereinafter defined) that the
Excise Tax shall not be imposed upon a Payment or Payments with respect to which
the Executive had previously received a Gross-Up Payment. A Final Determination
shall be deemed to have occurred when the Executive has received from the
applicable government taxing authority a refund of taxes or other reduction in
his tax liability by reason of the Excess Payment and upon either (i) the date a
determination is made by, or an agreement is entered into with, the applicable
governmental taxable authority which finally and conclusively binds the
Executive and such taxing authority, or in the event that a claim is brought
before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved or the time for all appeals has expired or (ii) the statute
of limitations with respect to the Executive’s applicable tax return has
expired. If an Excess Payment is determined to have been made, the amount of the
Excess Payment shall be treated as a loan by the Company to the Executive and
the Executive shall pay to the Company within 15 days following demand (but not
less than 30 days after the determination of such Excess Payment) the amount of
the Excess Payment plus interest at an annual rate equal to the rate provided
for in Section 1274(b)(2)(B) of the Code from the date the Gross-Up Payment (to
which the Excess Payment relates) was paid to the Executive until the date of
repayment to the Company.
Executive shall promptly notify the Company in writing of any written
communication with any governmental taxing authority relating to the Excise Tax.
The Company shall be entitled, at its sole cost and expense, to contest the
imposition of the Excise Tax on Executive’s behalf (including filing a claim for
refund of the Excise Tax) and Executive shall cooperate with the Company in good
faith in connection with any such contest or proceeding. The Company’s election
to contest the Excise Tax shall not affect its obligation to pay to Executive or
on his behalf an additional Gross-Up Payment with respect to an Underpayment
pursuant to this subsection (c). Any refund of taxes or other reduction in
Executive’s tax liability arising from any such contest by the Company shall be
treated as an Excess Payment under this subsection (c).
(d)Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.
(e)The Executive and the Company shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the Determination contemplated by
subsection (b) hereof.
(f)The fees and expenses of the Accounting Firm for its services in connection
with the Determination and the calculations contemplated by this Section 6 shall
be paid by the Company.
7.Unauthorized Disclosure. During the period that the Executive is actively
employed by the Company or Business Unit and for a period of six (6) months
after Executive’s termination of employment, the Executive shall not make any
Unauthorized Disclosure. For purposes of this Agreement, “Unauthorized
Disclosure” shall mean disclosure by the Executive without the consent of the
Board (other than pursuant to a court order) to any person, other than an
employee or director of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties as an executive of the Company or as may be legally required, of any
material Confidential Information obtained by the Executive while in the employ
of the Company (including any material Confidential Information with respect to
any of the Company’s customers or methods of distribution) the disclosure of
which is demonstrably and materially injurious to the Company; provided,
however, that such




--------------------------------------------------------------------------------




term shall not include the use or disclosure by the Executive, without consent,
of any information known generally to the public (other than as a result of
disclosure by him in violation of this Section 7) or any information not
otherwise considered confidential and material by a reasonable person engaged in
the same business as that conducted by the Company; provided further, however,
that any breach of this Section 7 shall in no event subject the Executive to
damages (including costs, fees and expenses incurred by the Company or the
Business Unit) in excess of $10,000 in the aggregate.
8.Non-Compete. During the period that the Executive is actively employed by the
Company or Business Unit, the Executive shall not directly or indirectly, own,
manage, operate, control, consult with, or be connected as an officer, employee,
agent, partner, director or consultant with, or have any financial interest in,
or assist anyone in the conduct of, any business which directly competes with
the businesses of the Company in the State of Georgia. Notwithstanding the
foregoing, the Executive shall not be in violation of the preceding sentence due
to ownership (directly or indirectly) by the Executive of not more than five
percent (5%) of the issued and outstanding class of securities of a corporation
whose securities are publicly traded.
9.Successors; Binding Agreement.
(a)This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. The term “the Company” as
used herein shall include such successors and assigns. The term “successors and
assigns” as used herein shall mean a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.
(b)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
10.Fees and Expenses. The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Executive
promptly as they become due as a result of (a) the Executive’s termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination of employment), (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits, including, without limitation, the plans
listed on Appendix A in which Executive is participating, or (c) the Executive’s
hearing before the Board as contemplated in Section 2.1 of this Agreement;
provided, however, that the circumstances which result in the Executive
incurring the fees and related expense set forth in clauses (a) and (b) (other
than as a result of the Executive’s termination of employment under
circumstances described in Section 2.2(e)) occurred on or after a Change in
Control.
11.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the




--------------------------------------------------------------------------------




third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.
12.Non-Exclusivity of Rights. Except as provided in Section 3.2 with respect to
the Severance Agreement, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its subsidiaries and
for which the Executive may qualify, nor shall anything herein limit or reduce
such rights as the Executive may have under any other agreements with the
Company or any of its subsidiaries. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan or program of the
Company or any of its subsidiaries shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.
13.Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.
14.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
15.Indemnification. During the term of this Agreement and for a period of three
(3) years after Executive’s termination, the Company shall indemnify Executive
and hold Executive harmless from and against any claim, loss or cause of action
arising from or out of Executive’s performance as an officer, director or
employee of the Company or any of its subsidiaries or other affiliates or in any
other capacity, including any fiduciary capacity, in which Executive serves at
the Company’s request, in each case to the maximum extent permitted by law and
under the Company’s Articles of Incorporation and By-Laws (the “Governing
Documents”), provided that in no event shall the protection afforded to
Executive hereunder be less than that afforded under the Governing Documents as
in effect on the date of this Agreement except from changes mandated by law.
During the Term and for a period of three (3) years, Executive shall be covered
by any policy of directors and officers liability insurance maintained by the
Company for the benefit of its then officers and directors.
16.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Georgia without giving effect to the
conflict of laws principles thereof. Any action brought by any party to this
Agreement shall be brought and maintained in a court of competent jurisdiction
in Fulton county in the State of Georgia.
17.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
18.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.




--------------------------------------------------------------------------------




 
ACUITY BRANDS, INC.




By:
____/S/ Vernon J. Nagel__________________________
Chairman, President, and Chief Executive Officer
 
EXECUTIVE:


_/S/ Mark A. Black______________________________
Mark A Black

APPENDIX A
BENEFIT PLANS AND AGREEMENTS
(Applicable To Extent Executive Is Participating In Such Plans and Agreements)


Management Compensation and Incentive Plan
Executives’ Deferred Compensation Plan
Supplemental Deferred Savings Plan
Long-Term Incentive Plan
Senior Management Benefit Plan
Pension Plan C (or any similar retirement plan covering the Executive)
401(k) Plan (or similar deferred compensation plan covering the Executive)
2002 Supplemental Executive Retirement Plan (or similar supplemental retirement
plan covering the Executive)
Employment Letter Agreement, dated June 29, 2006, and any amendments to such
agreement.








